Citation Nr: 1043826	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-29 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 22, 1990 to 
February 20, 1990.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO).

In May 2009, the Veteran testified at a personal hearing before a 
Decision Review Officer (DRO).  A copy of the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

In June 1987, the Veteran injured her left knee in a car accident 
resulting in a diagnosis of lateral patellar facet degenerative 
disease.  It is the Veteran's contention that this injury, which 
preexisted service, was aggravated therein during boot camp when 
she twisted her knee while jogging.

In reviewing the record, the Board notes that the Veteran did not 
give a history of left knee problems upon her May 1989 
preinduction examination.  However, she did report stitches in 
her knee on a May 1989 report of medical history, and 
subsequently reported that she had a problem with her knee, 
damaged cartilage, and painful joints and on a February 1990 
dental health questionnaire.  Nonetheless, the clinical 
evaluation of her left knee at induction was normal, which raises 
a presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 2002 
& Supp. 2009).  

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of sound condition in 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service. VAOPGCPREC 
3-03 (July 16, 2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability and found that, when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the burden then falls 
on the government to rebut the presumption of soundness.  The 
Federal Circuit held that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. § 1111 requires that 
VA show by clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 38 
C.F.R. § 3.304 was amended to reflect the Federal Circuit's 
analysis in Wagner.  Consequently, if a disability was not noted 
at the time of entry into service and VA fails to establish by 
clear and unmistakable evidence either that the disability 
existed prior to service or that it was not aggravated by 
service, the presumption of sound condition will govern and the 
disability will be considered to have been incurred in service if 
all other requirements for service connection are established.

The presumption of soundness attaches only where there has been 
an induction examination during which the disability about which 
the veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches. Id.  The Board is bound to follow the 
precedent opinions of the General Counsel. 38 U.S.C.A. § 7104(c).  
The burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).
The Veteran's pre-service medical records include a 1987 and 1988 
orthopedic records documenting the ongoing treatment of the 
Veteran for anterior left knee and patella-femoral cartilage 
discomfort resulting from a 1987 motor vehicle accident.   A 
medical board proceeding report dated in February 1990 documents 
that the Veteran reported a significant 2 1/2 year medical history 
prior to enlistment of patellofemoral syndrome and apophyseal 
degeneration prior to the Veteran's service entrance.  This 
record serves as clear and unmistakable evidence of a pre-service 
disability.  

Private treatment records following the Veteran's separation from 
service, dated from March 1990 to March 1994, show that she 
underwent two left knee surgeries; and further document the 
diagnoses of persistent chondromalacia patellae in March 1990 and 
patella femoral joint dysfunction in October 1990.  

As noted above, to rebut VA's presumption of soundness, a two-
step evaluation is needed.  The Board has determined that there 
is clear and unmistakable evidence of a pre-service left knee 
disorder.  It is necessary to also determine whether there is 
clear and unmistakable evidence that her pre-existing left knee 
disorder was not aggravated by service.  See Wagner, supra.  The 
Board finds that a medical examination is necessary to assist in 
that determination prior to final appellate review.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  Schedule the Veteran for a VA orthopedic 
examination to determine the nature and 
extent of any left knee disorder found, and 
whether the Veteran's left knee disorder 
which pre-existed service was aggravated 
during service.  The VA examiner should note 
that aggravation is defined for legal 
purposes as a worsening of the underlying 
condition, beyond its natural progression, 
versus a temporary flare-up of symptoms.  The 
claims file must be made available to the 
examiner for review, the examination report 
should reflect that such review has been 
accomplished, and all appropriate testing 
should be conducted.

The examiner is asked to provide a specific 
opinion as to whether it can be concluded 
with clear and unmistakable certainty that 
the Veteran's pre-existing left knee disorder 
was not aggravated by service.  

A rationale for any opinion reached must be 
provided.  If the VA examiner concludes that 
an opinion cannot be offered without engaging 
in speculation then he/she should indicate 
this and explain the reason why an opinion 
would be speculative.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

